Citation Nr: 0910415	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right arm 
disability.

6.  Entitlement to service connection for a left arm 
disability.

7.  Entitlement to service connection for a vision 
disability.

8.  Entitlement to service connection for residuals of a nose 
fracture.

9.  Entitlement to service connection for depression.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In January 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Portland, 
Oregon RO.  A transcript of the hearing is of record.

In May 2007, the Board remanded these matters to the RO for 
further development including an attempt to obtain treatment 
records dated in December 1967 from the 49th Tactical 
Hospital in Germany and VA examinations.  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of each claim (as reflected in the January 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.

FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current diagnosis of a thoracic spine disorder. 

2. The preponderance of the evidence shows that the Veteran's 
degenerative disc disease of the cervical spine is not 
related to military service.

3.  The preponderance of the evidence shows that the 
Veteran's arthritis of the right shoulder is not related to 
military service.  

4.   The preponderance of the evidence shows that the 
Veteran's arthritis of the left shoulder is not related to 
military service.  

5.  The competent medical evidence of record shows that the 
Veteran does not have a current diagnosis of a right arm 
disorder.

6.  The competent medical evidence of record shows that the 
Veteran does not have a current diagnosis of a left arm 
disorder.

7.  The competent medical evidence of record shows that the 
Veteran's vision disorder is not related to military service.  

8.  The competent medical evidence of record shows that the 
Veteran's nasal deviated septum is not related to military 
service.  

9.  The competent medical evidence of record shows that the 
Veteran's depression is not related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


2.  A cervical spine disability was not incurred in or 
aggravated by active service, and it may not be so presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service, and it may not be so presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Arthritis of the left shoulder was not incurred in or 
aggravated by active service, and it may not be so presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  The criteria for service connection for a right arm 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

6.  The criteria for service connection for a left arm 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

7.  A visual disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).
 
8.  A nasal disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

9.  Depression was not incurred in or aggravated by active 
service, and it may not be so presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A January 2003 VCAA letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claims.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  A March 2006 
letter to the Veteran notified him of the information used in 
assigning a disability rating and effective date should the 
claim be granted.  However, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision.  
The Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in July 2006 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  The RO associated the 
Veteran's service treatment records and VA treatment records 
with the claims file.  The RO obtained the Veteran's private 
treatment records on his behalf.  The Veteran received a VA 
examination for the spine in April 2003, a VA examination for 
the spine and joints in July 2008, VA examinations of the 
eyes dated in May 2003 and July 2008, a VA examination of the 
nose dated in July 2008 and a VA examination for depression 
in July 2008.  These reports are associated with the record 
and have been considered in adjudicating the claims.  The 
Veteran was provided with a Board hearing in January 2007 and 
a transcript of the hearing is associated with the claims 
file.  

The Board notes that the Veteran received treatment after a 
motor vehicle accident in December 1967 at the 49th Tactical 
Hospital in Spangdahlem, Germany.  The RO attempted to obtain 
these records in February 2006 and May 2008 from the National 
Military Personnel Records Center (NPRC).  NPRC responded to 
both requests that no search was possible because the index 
of retired records at NPRC does not list the US Air Force 
Hospital in Spangdahlem, Germany or the 49th Tactical 
Hospital in Germany.  The Board notes that the Veteran's 
service medical records includes a clinical cover sheet for 
his stay at the 49th Tactical Hospital and his treatment 
after the motor vehicle accident from December 1967 to 
February 1968 at the 49th Tactical Hospital in Spangdahlem, 
Germany.  Accordingly, the Board finds that the RO has 
sufficiently assisted to extent possible in obtaining the 
medical records of the in-service motor vehicle accident

The Veteran also submitted statements in support of his 
claims.  Significantly, the Veteran has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development.  

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Thoracic Spine Disability

In order for the Veteran to be entitled to service connection 
for a thoracic spine disability, the medical evidence must 
show a diagnosis of that disability.  After a careful review 
of the record, the Board finds that the competent medical 
evidence of record shows no complaints or treatment of a 
thoracic spine disorder.  Furthermore, the record does not 
contain a current diagnosis of a thoracic spine disorder.  
Significantly, during the most recent VA examination in July 
2008, the Veteran denied a history of a thoracic spine injury 
or thoracic pain.  Thus, the Board finds that the evidence of 
record shows that the Veteran does not have a current 
diagnosis of the claimed disability.  

The only evidence supporting a finding of a current diagnosis 
of a thoracic spine disorder is based on the statements by 
the Veteran in April 2003 that he suffers from pain in the 
upper back.  Lay persons can provide an eyewitness account of 
a Veteran's visible symptoms, such as back pain.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
the Veteran is not competent to report that he has a specific 
diagnosis of any thoracic spine disorder as a result of an 
injury during service, because that assessment does not 
involve a simple diagnosis.  Therefore, the Veteran's 
statements that he has an upper back disorder have no 
probative value because lay persons are not competent to 
offer medical opinions as to specific diagnoses that require 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the absence of competent medical evidence 
of the claimed disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must find 
that the Veteran's claim of entitlement to service connection 
for a thoracic spine disability is not warranted.  The 
benefit of the doubt doctrine is not applicable in this case, 
because the preponderance of the evidence is against the 
claim for service connection.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Cervical Spine Disability

As noted above, the evidence of record must show that the 
Veteran has the claimed disability to be granted service 
connection.  In this case, a VA examination dated in July 
2008 provided a diagnosis of degenerative disc disease of the 
lower cervical spine, postoperative.  Accordingly, the 
Veteran has a current cervical spine disorder. 

A review of the record indicates that the Veteran did not 
incur a cervical spine disorder in service, degenerative disc 
disease of the cervical spine to a compensable degree within 
one year of service or a continuity of symptomatology since 
discharge from service.  The Veteran's service medical 
records reveal no complaints or treatment for a back or neck 
disorder.  The Veteran's separation examination shows that 
the Veteran's spine was evaluated as normal and the Veteran 
responded in the negative to the question of whether he ever 
had or had any recurrent back pain.  In addition, the Veteran 
does not assert that he had a continuity of symptomatology 
since the motor vehicle accident in service.  The Board 
observes that the Veteran reported in the VA examination 
dated in July 2008 that at the time of discharge he did not 
have significant neck problems and that after his first ten 
years as an airframe mechanic for an airline he began feeling 
pain in the back of his neck and into his shoulders.  
Furthermore, the first medical evidence of complaints and 
treatment for neck pain was in February 1996.  The physician 
reported that the Veteran complained of pain in the neck with 
acute symptoms starting one to two months prior to the 
evaluation.  The record also noted the Veteran reported a 
history of trauma that was consistent with a job related 
injury.  Based on the foregoing, the Board finds that 
evidence indicates that the Veteran did not incur a cervical 
spine injury during military service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a Veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability).  

In a July 2004 letter, the Veteran's private physician 
provided the opinion that a radiographic study of the 
cervical spine in March 2004 shows degenerative disc disease 
and this degenerative change may be related to a motor 
vehicle accident that he was involved in 1967 while in 
military service.  The physician stated that given the 
degenerative change is unilateral and one level it seems to 
be a little more likely that it is related to the accident 
than the natural progression of degenerative changes.  
Alternatively, the VA examiner in July 2007 provided the 
opinion that it would be mere speculation to attribute the 
neck condition first documented in the 1990s to a motor 
vehicle accident in 1967 with no identifiable neck 
symptomatology or findings for 10, 20 or 30 years later.  

In weighing the credibility and probative value of the 
opinions, the Board notes that the VA examiner's opinion 
shows that he could not provide a causal relationship to the 
accident in service.  The Court of Veterans Appeals 
determined that a physician's statement that "I cannot come 
up with an absolute opinion which would provide [VA] with a 
"yes" or "no" response to the question posed" was 
speculative "non-evidence."  Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  However, the Board finds that this case is 
different in that the examiner refused to speculate or make 
vague and equivocal findings regarding nexus to service.  
Rather, the examiner made a finding unfavorable to the 
Veteran in indicating that based on the medical evidence of 
record his current neck disorder could not be attributable to 
the motor vehicle accident in 1967.  The Board finds this 
opinion to be highly probative as the examiner provided a 
clear rationale for his opinion after reviewing the Veteran's 
service treatment records, private medical records, VA 
treatment records and a physical evaluation of the Veteran.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

In contrast, the private medical opinion stated that the 
Veteran's degenerative change may be related to a motor 
vehicle accident in 1967.  This statement by the private 
physician is too vague as he prefaced his opinion with the 
word "may."  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
A medical opinion that is speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The Board notes that the 
physician further stated that given the Veteran's 
degenerative change of the cervical spine is unilateral and 
one level it seems to be a little more likely that it is 
related to the accident than the natural progression of the 
degenerative changes.  The Board does not find this statement 
to be persuasive, as the physician did not address the work 
related injury mentioned in the 1996 private treatment record 
or the lapse of time between the accident in 1967 and the 
first evidence of complaints of neck pain.  In addition, the 
letter did not indicate whether the physician reviewed the 
Veteran's claims file including his service medical records, 
which document his treatment after the motor vehicle accident 
in 1967.  Thus, the Board finds that the physician's opinion 
is not probative to question of etiology, as it appears that 
the examiner relied on inaccurate information.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that is inaccurate and may reject such a medical 
opinion because other facts present in the record contradicts 
the facts provided by the Veteran that formed the basis for 
the opinion); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the record may be more 
probative than an opinion that is based on reported history).  

The Veteran contends that his degenerative disc disease of 
the cervical spine is related to the accident in military 
service.  The Board notes that the Veteran, as a lay person, 
is competent to report observable symptoms, such as neck pain 
and the onset of such pain.  Grottveit, 5 Vet. App. at 93.  
However, lay assertions regarding medical matters, such as an 
opinion that degenerative disc disease was caused by a motor 
vehicle accident in military service, have no probative value 
because lay persons are not competent to offer opinions that 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (professional opinions are required 
to address areas of knowledge requiring expertise).  As 
Veteran is not shown to be a licensed health care 
professional, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's cervical spine disorder and his 
military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and therefore, the benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a cervical spine disability is not warranted.

Bilateral Shoulder Disability

In assessing whether the Veteran is entitled to service 
connection for a bilateral shoulder disability, the evidence 
of record must show that the Veteran currently has the 
claimed disorder.  A VA examination of the joints in July 
2008 noted that capsular tightness of the shoulder and 
strains are the cause of the Veteran's complaints of pain.  
An x-ray of the Veteran's shoulders in July 2008 revealed 
some mild arthritic change of the acromioclavicular joint and 
the Veteran was provided with the diagnosis of mild arthritic 
changes.  Accordingly, the medical evidence shows a current 
diagnosis of a bilateral shoulder disability.  

Nevertheless, the medical evidence does not show that the 
Veteran's current bilateral arthritis of the shoulders are 
related to his active military service or manifested to a 
compensable degree within one year of discharge.  There is no 
evidence that the Veteran complained of or received treatment 
for a shoulder problem during active military service.  
Specifically, in reviewing the treatment records after the 
motor vehicle evidence, the Board notes that there is no 
indication that the Veteran was having problems with his 
shoulders.  The medical evidence of record shows that the 
earliest complaints and treatment of an arm disorder was in 
February 1996 for numbness in both left and right shoulder 
deltoids, approximately 27 years after active military 
service.  In addition, while seeking treatment for pain and 
numbness in the shoulder in 1996, the Veteran reported a 
previous history of trauma due to a job related injury and 
there was no mention of the motor vehicle accident in 
service.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a Veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service, which resulted in any 
chronic or persistent disability.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Accordingly, the Board finds 
that the evidence indicates that the Veteran's bilateral 
shoulder disability is not related to the motor vehicle 
accident in service.  

As there is no evidence of a bilateral shoulder disability 
shown in service or arthritis of the shoulders manifested to 
a degree of 10 percent or more within the one year 
presumptive period from discharge of service, the threshold 
question is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
bilateral arthritis of the shoulders and his active service 
to include the motor vehicle accident.  The VA examiner in 
July 2008 asserted that based on the current available 
information the Veteran did not have any shoulder problems 
during military service or during the ten years after 
military service and it would be mere speculation to 
attribute his later development of shoulder pain to his 
military service or his 1967 trauma.  The Board does not find 
any competent medical evidence of record that indicates the 
Veteran's bilateral shoulder disability is due to the motor 
vehicle accident in service.   

The only opinion linking the Veteran's current bilateral 
shoulder disability to service is that of the Veteran.  The 
Veteran, as a lay person, is not competent to provide an 
opinion concerning medical causation of arthritis.  
Grottveit, 5 Vet. App. at 93; see Espiritu, 2 Vet. App. at 
494.  As the competent medical evidence does not link the 
Veteran's current bilateral shoulder disability to service, 
service connection must be denied.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.   The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        
Accordingly, the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder is not 
warranted. 

Bilateral Arm Disability 

The Board recognizes that VA treatment reports note that the 
Veteran was being treated for arthralgia of the elbows.  See 
VA treatment record dated in March 2003.  Dorland's 
Illustrated Medical Dictionary, 152 (31st ed. 2007), defines 
"arthralgia" as "pain in a joint."  In light of such 
definition, the Board finds that the diagnosis of arthralgia 
is not competent evidence of a bilateral arm disorder.   See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board notes that the Veteran was treated for carpel 
tunnel syndrome in 1995 with surgical release in 1995.  
However, this is not evidence of a current disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (the Court 
held that the grant of service connection requires that there 
be a showing of disability at the time of the claim, as 
opposed to some time in the distant past).  Furthermore, the 
record indicates that the Veteran developed bilateral arm 
pain after a motor vehicle accident in 2005.  However, there 
is no evidence that the Veteran was diagnosed with a 
bilateral arm disorder.  As mentioned above, pain without an 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez, 13 Vet. App. at 285.  There is no other 
medical evidence of record that indicates the Veteran is 
diagnosed with a bilateral arm disability.

The only evidence supporting a finding of a current diagnosis 
of a bilateral arm disability consists of the lay statements 
from the Veteran.  Lay persons can provide an eyewitness 
account of a Veteran's visible or observable symptoms, such 
as arm or elbow pain.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, he is not competent to report that he 
has a specific diagnosis of a bilateral arm disorder, because 
that assessment does not involve a simple diagnosis.  
Therefore, the Veteran's statements that he currently has a 
bilateral arm disorder have no probative value because lay 
persons are not competent to offer medical opinions as to 
specific diagnoses that require special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent medical evidence of the claimed 
disabilities, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The benefit of the 
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for a bilateral arm disorder is not warranted.

Vision Disorder (claimed as residuals of a concusion)

In assessing whether the Veteran is entitled to service 
connection for a visual disorder (claimed as residuals of a 
concussion), the evidence of record must show that the 
Veteran currently has the claimed disorder.  A VA examiner in 
May 2003 provided the Veteran with a diagnosis of myoptic 
astigmatism and presbyopia. Thus, the competent medical 
evidence shows that the Veteran has a current vision 
disorder. 

After a careful review of the record, the Board finds that 
the Veteran was diagnosed with eye strain in May 1968 during 
military service.  Nonetheless, the Veteran's separation 
examination dated in January 1969 indicated that the 
Veteran's eyes were normal and he had a normal field of 
vision.  In addition, the Veteran noted that he did not have 
or ever have eye trouble in the report of medical history for 
separation of service in January 1969.  Furthermore, an 
examination for the U.S. Air Force Reserves in February 1971 
indicated that the Veteran's eye were normal 

The Board observes that the Veteran underwent a VA 
examination for the eyes in May 2003 and the examiner noted 
that he saw no residuals from the motor vehicle accident in 
late 1960s.  The Veteran underwent another VA examination for 
the eyes in July 2008.  The Veteran reported he had headaches 
ever since the motor vehicle accident in service.  He noted 
that in about 1990, his headaches seemed to disappear and he 
began to have auras lasting about 30 minutes, causing his 
vision to reduce so that he could not work.  The examiner 
noted that the Veteran has monocular diplopia of the left 
eye, which is neutralized with astigmatism correction.  The 
examiner provided the opinion that the Veteran does not have 
a "chronic disability" to his eye or visual system caused 
by or the result of service.  In support of his opinion, the 
examiner noted that the Veteran's eyes and visual system are 
excellent.  The Board finds this evidence to be highly 
persuasive as the examiner provided a clear rationale for his 
opinion.  In addition, there is no evidence of the record 
that suggests the Veteran's current visual disorder is 
related to military service.   

The VA examiner in July 2008 provided the opinion that the 
Veteran has migraines with auras, which are neurological in 
nature.  The Veteran underwent a VA examination for 
neurological disorders in April 2003 and the examiner noted 
that the Veteran had auras with his headaches.  In this case, 
the Veteran is already service connected for migraines.  The 
medical records show that the auras are symptoms of the 
migraines and where considered in the determination of the 
current rating for migraine headaches.  


The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for a vision disorder is not warranted. 

Residuals of a Nose Fracture

The Veteran contends that he currently has residuals of a 
nose fracture from service.  A VA examination dated in July 
2008 provided the diagnosis of nasal septum deviation to the 
left.  Thus, there is evidence of a current disability of the 
nose.

Nonetheless, the Veteran's service medical records do not 
show evidence of complaints or treatment of the nose, 
including a diagnosis of a nose fracture after the motor 
vehicle accident in December 1967.  The Veteran's separation 
examination in January 1969 indicated that the Veteran's nose 
was normal and the Veteran noted in the report of medical 
history dated in January 1969 that he did not have or ever 
have ear, nose or throat trouble.  Accordingly, the Board has 
determined that the medical evidence of record does not 
indicate that the Veteran injured his nose in service. 

Furthermore, the Veteran underwent a VA examination for the 
nose in July 2008.  The examiner noted that the Veteran's 
external nasal pyramid was perfectly straight and symmetric.  
There were no sharp angulations in the nose and nothing to 
indicate that the Veteran's deviation of his septum was 
traumatic in nature.  The examiner provided the opinion that 
it does not appear to be traumatic and the deviation appears 
to be more likely than not a developmental and gradual 
disorder that has occurred throughout his lifetime.  In 
addition, the examiner stated it is more likely than not that 
it is not related to the injury in service, as there is no 
sign of sharp deviation of the anterior septum, which might 
be caused by an automobile accident.  The examiner further 
stated that when the deviation is posterior and just a 
rounded deviation of the cartilage it is most likely 
developmental.  As the examiner provided a clear and thorough 
rationale for his opinion, the Board finds it highly 
probative.  In addition, the record does not contain any 
competent medical evidence of record that supports the 
Veteran's contention that his nose disorder is related to 
military service included as residuals of fractured nose.

The only evidence that indicates the Veteran's current nasal 
disorder is related to military service is from the Veteran's 
lay statements.  The Board notes that the Veteran reported in 
the July 2008 VA examination that he was not aware that he 
had any nasal injury associated with the automobile accident 
or any other nasal injury while he was in the military, but 
he does not remember everything that occurred at the time of 
the accident.  The Board notes that as a lay person the 
Veteran is competent to report observable symptoms such as 
nasal congestion and difficulty breathing.  Lay persons can 
provide an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as an opinion that 
his nasal disorder was caused by military service, have no 
probative value because lay persons are not competent to 
offer opinions that require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  As the record does not show that the Veteran is 
a licensed health care professional, the lay evidence offered 
by the Veteran is not competent medical evidence and does not 
prove a relationship between the Veteran's nasal disorder and 
his military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and the benefit of 
the doubt rule is not for application.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 
U.S.C.A. § 5107.  Thus, entitlement to service connection for 
residuals of a nasal fracture is not warranted.    

Depression

In assessing whether the Veteran is entitled to service 
connection for depression, the evidence of record must show 
that the Veteran currently has that disability.  A July 2003 
VA treatment record shows that the Veteran was diagnosed with 
depression.  A VA examination dated in July 2008 provided the 
diagnosis of mild recurrent major depressive disorder in 
remission.  Although the evidence indicates the Veteran's 
depression is in remission, it does not mean that the Veteran 
cannot receive service connection for a depressive disorder.  
The requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the 
medical evidence of record shows that the Veteran has a 
current diagnosis of depression.  

The medical evidence of record does not indicate the Veteran 
incurred depression during service, incurred a psychosis 
within one year of service or manifested a continuity of 
symptomatology indicative of depression in the first several 
years following discharge from service.  38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  Specifically, the Veteran's 
service medical records do not show that the Veteran 
complained of or received treatment for depression during 
service.  His separation examination dated in January 1969 
shows that the psychiatric clinical evaluation was normal and 
there was no indication of a diagnosis of depression or any 
other psychiatric disorder.  The evidence of record shows 
that the Veteran was not diagnosed with depression until 
2003, approximately 34 years after the Veteran was discharged 
from service in January 1969.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

In addition, the Board observes that the Veteran stated in 
the July 2008 VA examination that he felt his depression 
surface when he was out of the military and working for Delta 
Airlines due to a stressful job situation.  He was diagnosed 
with depression in 2003.  The examiner noted that at the time 
of the diagnosis, the Veteran was having numerous health 
problems and his beloved father-in-law was in the process of 
dying.  The examiner asserted that there was no indication 
that his depression was due to the car accident in 1967.  In 
addition, the evidence of record does not contain a competent 
medical opinion establishing that the Veteran's depression is 
etiologically related to his military service.  

The only evidence that indicates that the Veteran's 
depression is related to military service is from Veteran's 
own statements.  Lay persons can provide an account of 
observable symptoms, such as a depressive mood.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as an opinion that 
a psychiatric disorder was caused by or aggravated by 
military service, have no probative value because lay persons 
are not competent to offer such medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's depression and his military service.  Based on the 
foregoing, the preponderance of the evidence shows that the 
Veteran's depression is not related to military service.   
  
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Veteran's claim of entitlement to service 
connection for depression is not warranted. 








	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for a thoracic spine 
disability is denied. 

2.  Entitlement to service connection for a cervical spine 
disability is denied.

3.  Entitlement to service connection for a right shoulder 
disability is denied. 

4.  Entitlement to service connection for a left shoulder 
disability is denied.

5.  Entitlement to service connection for a right arm 
disability is denied.

6.  Entitlement to service connection for a left arm 
disability is denied.

7.  Entitlement to service connection for a vision disability 
is denied.

8.  Entitlement to service connection for residuals of a nose 
fracture is denied.

9.  Entitlement to service connection for depression is 
denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


